DETAILED ACTION
This action is in reply to papers filed 1/6/2021. Claims 1, 4, 49, 53, 55-56, 65, 70-71, 73 and 76-81 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170239338A1, Published 8/24/2017.

				            Withdrawn Rejection(s)
Applicant's arguments, filed 1/6/2021, with respect to the 103 (a) rejection of claims 1, 4, 49, 53, 56, 65, 70-71, 73, 76-77, 79 and 81 as being unpatentable over Aguilar-Cordova (PgPub US20150086541A1, Effective Filing Date 9/19/2014) in view of Josiah et al. (Mol Ther. 2010 Feb; 18(2): 377–385) and further in view Takei et al. (WO2011070974A1, Published 6/16/2011) has been fully considered. The 103 (a) rejection of claims 1, 4, 49, 53, 56, 65, 70-71, 73, 76-77, 79 and 81 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended. As noted on pg. 12, para. 2 of ‘Remarks’, independent claims 1 and 53 have been amended to remove the term ‘cytotoxic payload’. Additionally, claims 1 and 53 have been amended such that they now recite, inter alia, the “… lytic virus that kills tumor cells.” Applicant’s argument that this distinguishes the instantly claimed invention from that of Aguilar-Cordova was found persuasive. 
Applicant's arguments, filed 1/6/2021, with respect to the 103 (a) rejection of claim 55 as being unpatentable over Aguilar-Cordova (PgPub US20150086541A1, Effective Filing Date 9/19/2014) in view of Josiah et al. (Mol Ther. 2010 Feb; 18(2): 377–385) and Takei et al. (WO2011070974A1, Published 6/16/2011) as applied to claims 1, 4, 27, 44, 46, 49, 70-71, 73, 76-77, 79 and 81 above, and further in view of Betancourt et al. (PgPub US20140017787A1) has been fully considered . The 103 (a) rejection of claim 55 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended. 
Applicant's arguments, filed 1/6/2021, with respect to the 103 (a) rejection of claims 78 and 80 as being unpatentable over Aguilar-Cordova (PgPub US20150086541A1, Effective Filing Date 9/19/2014) in view of Josiah et al. (Mol Ther. 2010 Feb; 18(2): 377–385) and Takei et al. (WO2011070974A1, Published 6/16/2011) as applied to claims 1, 4, 27, 44, 46, 49, 70-71, 73, 76-77, 79 and 81 above, and further in view of Gajewski et al. (PgPub US20150352206A1) and Deng et al. (J Clin Invest. 2014 Feb;124(2):687-95) has been fully considered. The 103 (a) rejection of claims 78 and 80 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended.  

      Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 49, 53, 55, 56, 65, 70-71, 73 and 76- 81 are newly rejected under 35 U.S.C. 103 as being unpatentable over Paek (PgPub US20110027239A1, Published 2/3/2011), Advani et al. (Holland-Frei Cancer Medicine. 6th edition. Hamilton (ON): BC Decker; 2003), Lamfers et al. (Cancer Lett. 2009 Feb 8; 274(1):78-87.), Palese et al. (PgPub US20140271677A1, Filed 3/12/2014), Hamid et al. (Journal of Clinical Oncology 2013; 31(15):9010-9010.) and Lombardo et al. (Tissue Eng. Part A. 2009 Jul;15(7):1579-89.).

Paek teaches adipose-derived stromal cells (ASCs) are particularly useful as an anti-cancer agent delivery tool as it has been discovered that ASC comprise a heterogeneous population of cells which can be used to deliver an anti-cancer agent via a variety of different routes, such as for example some cells integrate into the vascularization and blood vessels which provide blood to the tumor (e.g. endothelial cells) whereas other cells within a ASC population can function to specifically migrate and home into the tumor cells (e.g. stem cells and mesenchymal cells within the ASC population). Accordingly, Paek adds that the present invention relates to the methods and uses of engineered ASC to continuously deliver anti-cancer agents to a cancer or tumor cell mass using the vascularization network that supplies the tumor with blood and nutrients (Pg. 1, para.7- para. 9). Towards this end, and regarding claim 1 (a, in-part) and claim 53 (a), Paek et al. teach a method for the treatment of a solid tumor (Pg. 29, para. 268), such as melanoma (as in claim 76) (Pg. 29, para. 269), or of cancer in a subject, the method comprising administering to the subject a composition comprising a substantially pure population of adipose-derived stem cells (Pg. 2, para. 17), wherein said stem cells claim 49, this claim does not hold any patentable weight as this is an intended result.  A “whereby”, or in the case of instant claims, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Continuing, Paek et al. teach the engineered stem cells are autologous (as in claim 56) or allogeneic (as in claim 65) (Pg. 12, para. 101). Additionally, Paek teaches chemotherapy is applied to the subject prior to (as in claim 80) or following (as in claim 4 and claim 81) administration of the engineered stem cells (Pg. 30, para. 278). Examiner notes that although Paek does not ipsis verbis teach the vaccinia virus is a “lytic virus” that “kills tumor cells”, Vandi et al. notes that the first experimental demonstration of viral oncolysis is attributed to Levaditi and Nicolau, who, in 1922, showed that vaccinia virus was able to inhibit tumors in both mice and rats (Pg. 1, para. 2). Accordingly, absent evidence to the contrary, a vaccinia virus is inherently a “lytic virus” that “kills tumor cells”. 
However, Paek does fail to teach
Before the effective filing date of the claimed invention, Lamfers and colleagues hypothesized that adipose tissue derived stem or stromal cells (ASCs), derived from the stromal vascular fraction (as further in claim 1(a)), have the capability for homing to a glioma. This was investigated in vitro and in an intracerebral model of malignant glioma. With intratumoral injection of the ASCs, Lamfers observed extensive distribution of these cells throughout the tumor by day seven. Lamfers notes that migration was inhibited at the tumor border, causing limited migration further into the normal brain parenchyma- thus establishing the homing capacity of ASCs to tumors (Pg. 81 ‘3.5 ‘In vivo homing capacity of PKH26 labeled ASC). 
Additionally, Paek fails to teach administering a treatment to the subject that activates a T-cell response within the subject, wherein: the treatment comprises administering a blocking antibody against a negative co-stimulatory molecule (as claim 1 (b) and as in claim 53 (b)).
Before the effective filing date of the claimed invention, Palese et al. taught a method of treating cancer, or a solid tumor, comprising administering to a subject in need thereof an oncolytic vector and an agonist of a co-stimulatory receptor of an immune cell (as further in claim 1(b) and as in claim 53 (b)) (Pg. 25, para. 191 and claim 29 of Palese). Regarding claim 70, claim 71, claim 73, claim 77 and claim 79, Palese teaches the agonist of the co-stimulatory receptor is an anti-PD-1 antibody or an anti-PD-L1 antibody (Pg. 28, para. 215; Pg. 15, para. 116-117). In fact, Palese teaches that in order to determine whether targeting immune checkpoints in combination with Newcastle disease virus (NVD) therapy could be beneficial, the effect on the PD-1-PD-L1 pathway following NDV (an oncolytic vector) infection was assessed. As shown in FIG. 9, Palese teaches NDV infected tumor cells both in vitro and in vivo had upregulated the expression of the inhibitory PD-L1 ligand on the surface of the cells. Palese notes that this effect 
And although Palese et al. teach administration of PD-I pathway inhibitor, Palese fails to teach the inhibitor of the PD-I pathway is MPDL328 OA (as in claim 78).
Before the effective filing date of the claimed invention, Hamid et al. taught metastatic melanoma (mM) is an immunotherapy responsive disease where PD-L1 overexpression is prevalent. MPDL3280A (as in claim 78), a human monoclonal antibody containing an engineered Fc-domain designed to optimize efficacy and safety, targets PD-L1, blocking PD-L1 from binding its receptors, including PD-1 and B7.1. Initial antitumor activity observed during dose escalation supported further expansion in mM with MPDL3280A as monotherapy and in combination with targeted therapy. In mM patients administered MPDL3280A, Hamid observed tumor shrinkage and further noted that mM was well tolerated (see entire Abstract).
However, none of Paek or Lamfers teach the adipose stromal stem cells are treated with a poly (IC) or lipopolysaccharide (LPS) prior to use (as in claim 55).
Before the effective filing date of the claimed invention, Lombardo et al. demonstrated that activation of human adipose-derived stem cells with LPS and poly I:C  (as in claim 55) resulted in induction of manganese superoxide dismutase (MnSOD)(Pg. 4, Col. 2, para. 1). In fact, Lombardo goes on to state that in the settings of an inflammatory response, immune cells 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    Paek, wherein Paek teaches a method of treating melanoma comprising administering engineered adipose-derived stem cells comprising a vaccinia virus to a patient having melanoma, wherein said stem cells migrate and home to the tumor site in the patient, with the teachings of Palese et al., wherein Palese teaches a method of treating melanoma in a patient, wherein said method comprises, inter alia, administering an agonist of a co-stimulatory receptor of an immune cell, with a reasonable expectation of arriving at the claimed invention. That is, one of skill in the art would have found it prima facie obvious to administer the agonist of a co-stimulatory receptor of an immune cell, as taught in Palese, following the administration of engineered adipose-derived stem cells comprising a vaccinia virus, as taught in Paek, because Palese observed when the oncolytic NDV was administered in combination with anti-PD-1 in the aggressive B16 melanoma model, this resulted in cures in the majority of animals, an effect that was associated with increased tumor infiltration. One of skill in the art would have had a reasonable expectation of success because both the vaccinia virus, as taught in Paek, and the Newcastle disease virus are oncolytic viruses. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)." Moreover, the skilled artisan would have found it prima facie obvious to use the adipose-derived stem cells as a delivery vehicle rather than the virus, in and in vivo. Further, one of ordinary skill in the art would have found it prima facie obvious to use MPDL3280A as the PD-I pathway inhibitor because in metastatic melanoma patients, Hamid observed tumor shrinkage in the patients administered MPDL3280A. Thus, for this benefit, the use of MPDL3280A in the method of Paek in view of Palese would have been prima facie obvious. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632